204 S.W.3d 520 (2005)
Floyd G. VILLINES, III, County Judge, et al., Appellants,
v.
Nora HARRIS, Appellee.
No. 04-568.
Supreme Court of Arkansas.
March 3, 2005.
Pulaski County Attorney's Office, by: Karla M. Burnett and Amanda M. Mitchell, for appellants.
Dover, Dixon & Horne PLLC, by: Thomas S. Stone and Nona M. Morris, Little Rock, for appellee.
PER CURIAM.
Floyd Villines, III, appeals from "all orders entered in this case" involving alleged improper assessment of real property taxes in Pulaski County. However, in violation of Ark. Sup.Ct. R. 4-2(a)(8), the notice of appeal is not included in the Addendum. Pursuant to Ark. Sup.Ct. R. 4-2(b)(3), this court finds that the Addendum is deficient, and the appellant is granted fifteen days from the date of the entry of this order within which to file an amended Addendum. It is a practical impossibility for seven justices to examine a single transcript filed with this court. City of Dover v. City of Russellville, 351 Ark. 557, 95 S.W.3d 808 (2003). Further, this court may affirm the judgment under Ark. R. Sup.Ct. 4-2(b)(3) if an amended Addendum is not filed within the fifteen days.